Case: 15-20319      Document: 00513437639         Page: 1    Date Filed: 03/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20319
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 24, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FREDY CHINO-BERNAL, also known as Jose Villa Quiroz, also known as Jose
Villa-Quiroz, also known as Fredy Chino-Bernah, also known as Fredy Chino
Bernal, also known as Carlos Viegas, also known as Carlos Viega,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-153-1


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Fredy Chino-Bernal appeals the 70-month sentence imposed following
his guilty plea conviction for illegal reentry. He challenges, for the first time
on appeal, the procedural and substantive reasonableness of his sentence.
       We review his claims of error for plain error.             See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20319     Document: 00513437639      Page: 2   Date Filed: 03/24/2016


                                  No. 15-20319

Peltier, 505 F.3d 389, 390-92 (5th Cir. 2007). We need not decide whether the
district court plainly erred by failing to adequately explain its finding that a
PSR was unnecessary and whether this error affected Chino-Bernal’s
substantial rights because we decline to exercise our discretion to correct any
error. See Puckett v. United States, 556 U.S. 129, 135 (2009). The district court
addressed Chino-Bernal’s arguments for a lower sentence and indicated that
it selected the sentence based on the length and escalating seriousness of
Chino-Bernal’s criminal history. Therefore, the district court committed no
error, plain or otherwise, in explaining the sentence. See Rita v. United States,
551 U.S. 338, 356-57 (2007). Disagreement with the district court’s balancing
of these factors, especially in light of the deference given to the district court,
fails to show any error, plain or otherwise. See Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.




                                        2